Title: From Benjamin Franklin to François Rozier, 22 June 1773
From: Franklin, Benjamin
To: Rozier, abbé François


Sir
London, June 22. 1773
I am much oblig’d by your very polite Letter and Present of your valuable Collection. Please to accept my hearty Thanks. I had before purchased of M. Magalhaens all the Numbers of small Form. I think it must prove a useful Work to Science in general, and I wish it Success. When any thing occurs to me that may be suitable for it I shall not fail to communicate it in the manner you desire. With much Respect, I am, Sir, Your most obedient humble Servant
B F.
Monsr Rozier
